DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This action claims priority from provisional application 62/512,904 with a filing date of May 31, 2017. 
Status of Claims
	Claims 1-15 and 21-25 are pending. 
	Claim 11 is withdrawn.
	Claims 16-20 are cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10, 12-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (WO 2011/156504 A2, hereinafter “Conway”) in view of Macke et al. (US 2018/0161163 A1, hereinafter “Macke”).
Regarding Claims 1-3, 10, 12, 13, 15, 21, 22, and 24, Conway discloses a buttress augment (Figure 11, 260) for supporting an acetabular shell at a bone, the buttress augment comprising a body (260 and 262 taken together) having a first surface (top posterior convex surface and top surface of 262) and a second surface (bottom surface not seen in figure) opposite the first surface, the body-extending from a first end portion (concave portion) to a second end portion (convex portion), where the first end portion is adapted to be fixed to the acetabular shell, a first hole (most distal hole 266 on top arm) and a second hole (middle hole on top arm), each of the first and second holes extending through the body from the first surface to the second surface, and a trim marker (264) located in between the first hole and the second hole that indicates a location on the body that is more frangible than adjacent portions of the body (as described in [0166]).  Conway further discloses that the augment can have a coating of a porous material to promote boney ingrowth ([0030]).  

Regarding Claim 4, Conway discloses that the augment can be used structurally support the acetabular shell in a patient having a Paprosky type IIIA. Defect ([0314]).
Regarding Claims 7, 8, 14, and 23, Conway discloses that the first surface can comprise a smooth surface, and wherein the second surface can comprise the porous material that promotes boney ingrowth.  In [0030], Conway teaches providing a porous material to promote boney ingrowth on the surface that articulates with the bone which would be the convex surface of 260, and therefore the other surface would be a smooth surface. Additionally, the first surface and the second surface would have different coefficients of friction with the first being less than the second if the first relative to a smooth surface and the second is relative to a porous surface. 
Regarding Claim 9, Conway discloses the first end portion with a third surface (Figure 11, surface that is concave) that is shaped to conform to an exterior surface of the acetabular shell.
Claims 5, 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Conway in view of Macke in further view of Mistry (US 2018/0036129 A1).

In the same art of implants with augments, Mistry teaches an implant with an augment (Figure 1A, 142) with third holes (Figure 1B, holes 152, with third holes as holes closest to base 120 on flange 142) and fourth holes (holes 152 located between third holes and slot 153 on flange 142) and the holes extend through ridges (150) that are thicker than a trim marker (thinner portions of flange between ridges as seen in Figure 1C are trim markers).
It would have been obvious to one having ordinary skill in the time that the invention was made to modify the augment of Conway in view of Macke to have holes placed on thicker ridges and thinner trim markers located between the thicker ridges as taught by Mistry to aid in the frangibility of the device for adjusting the length of augments.  The thinner portions of the modified augment of Conway in view of Macke would now be more frangible while the thicker portions provided more stability and resistance to breakage.  
Response to Arguments
Applicant’s arguments with respect to Claims 1-10, 12-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTINE L NELSON/            Examiner, Art Unit 3774     

/JERRAH EDWARDS/            Supervisory Patent Examiner, Art Unit 3774